Motion Granted; Abatement Order filed August 13, 2020




                                      In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00288-CR
                                    ____________

                  STANLEY LEON BLACKWELL, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


               On Appeal from the Criminal District Court No. 1
                           Tarrant County, Texas
                      Trial Court Cause No. 1556832R

                             ABATEMENT ORDER

      On July 21, 2020, counsel for appellant informed this court that appellant
died while incarcerated. At the time of that notice, counsel did not yet have a copy
of appellant’s death certificate.

      The death of an appellant during the pendency of an appeal deprives the
court of jurisdiction. See Freeman v. State, 11 S.W.3d 240 (Tex. Crim. App. 2000).
When an appellant dies after an appeal is perfected but before this court issues the
mandate, the appeal is to be permanently abated. See Tex. R. App. P. 7.1(a)(2); see
also Graham v. State, 991 S.W.2d 802, 802–03 (Tex. Crim. App. 1998).

      Because we have not received a copy of appellant’s death certificate, we
decline to permanently abate this appeal. Instead, we temporarily abate this appeal
for sixty days or until counsel provides us with a copy of appellant’s death
certificate. When counsel provides a copy of the death certificate, we will
permanently abate this appeal. If the death certificate is not provided within sixty
days from the date of this order, the appeal will be reinstated.

                                   PER CURIAM

Panel Consists of Justices Spain, Hassan, and Poissant.